Citation Nr: 1708933	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  14-12 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963 and from March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the RO is currently in the process of developing the Veteran's November 2016 claim of entitlement to a TDIU due to service-connected disabilities, including bilateral hearing loss.  However, the Veteran had previously reported, including during an October 2010 VA QTC (contract) examination, that his bilateral hearing loss affected his ability to maintain employment.  As a result, the Board finds that the issue of entitlement to a TDIU is also properly on appeal, as it had previously been raised by the record as part-and-parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The title page has been updated accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the issues on appeal.

The Veteran testified during his November 2016 Board hearing that the symptomatology associated with his bilateral hearing loss disability had worsened significantly since his most recent VA audiological examination in August 2015.  In light of that assertion, the Board finds that he should be afforded an additional VA examination to assess the current nature, extent, and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Additionally, although VA treatment records dating through February 2017 are associated with the claims file, the content of those records suggests that additional medical evidence relevant to the Veteran's hearing loss claim may be outstanding.  In that regard, the Veteran's representative noted during the Board hearing that the Veteran had been selected to participate in a VA "testing program" due to the nature of his hearing loss.  The Veteran's VA treatment records confirm that he began participating in an Auditory Research Lab study in July 2016 and that he was still participating in that study as of January 2017.  The records currently associated with the claims file reflect that the study procedures included various tests, including puretone air conduction tests.  However, those tests are not included in the Veteran's treatment records and are noted to be located in the "investigator's file."  Furthermore, the results of audiological testing conducted during VA treatment in January 2013 and April 2016 are noted to be viewable through "Tools, Audiogram Display," but the Board does not have access to that viewing tool.  Thus, on remand, any findings and test results associated with the Auditory Research Lab study and any relevant records accessible through the VA medical facilities' viewing tools must be associated with the claims file.  Ongoing VA treatment records should also be obtained.

Finally, as the Veteran's pending claim of entitlement to a compensable rating for bilateral hearing loss may affect the outcome of his claim of entitlement to a TDIU, a final decision on the TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, the issue of entitlement to a TDIU is also being remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated since February 2017.  In addition, obtain copies of any findings and test results associated with the Veteran's participation in a VA auditory research study beginning in July 2016 (noted to be located in the "investigator's file"), as well as copies of any other relevant records viewable in CPRS Tools/Audiogram Display, Vista Imaging, or any similar viewing tool, to specifically include the full results of the audiograms conducted during VA treatment in January 2013 and April 2016.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Then, schedule the Veteran for a VA audiological examination to address the current nature and severity of his bilateral hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted and the results reported in detail.  The examiner should specifically acknowledge and reconcile, as necessary, his or her findings with any other audiological testing documented in the claims file, to include any testing conducted during VA audiological treatment, during prior VA examinations, and during the Veteran's participation in the Auditory Research Lab study.

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing loss, including the effect of his hearing loss on his occupational and daily functioning.  The examiner should also specifically comment on the degree to which the Veteran's bilateral hearing loss would impair his ability to be employed.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim of entitlement to a compensable rating for bilateral hearing loss and adjudicate the claim of entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




